861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Maslin DAVIS, III, Plaintiff-Appellant,v.Jose DAVILA, Judge, Richmond General District Court,Virginia DMV, Commissioner Williams (VA DMV), West TennesseeBankruptcy Court, W.L. Walker, former Judge, RichmondCircuit Court, Defendants-Appellees.
No. 88-2858.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1988.Decided Sept. 22, 1988.

George Maslin Davis, III, appellant pro se.
Gregory E. Lucyk, Office of the Attorney General, Robert William Jaspen, Office of the United States Attorney, for appellees.
Before JAMES DICKSON PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
George Maslin Davis, III appeals from the district court's order dismissing Davis's action alleging various violations of his constitutional rights.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Davis v. Davila, C/A No. 88-300 (E.D.Va. June 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.